Citation Nr: 0826415	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus. 

2.  Entitlement to service connection for a memory loss 
disability, to include as due to an undiagnosed illness. 

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  The record also indicates that the veteran had a 
period of active service for training from September 1983 to 
February 1984 and subsequent service in the United States 
Army Reserve.  He has recognized service in Southwest Asia 
during the Persian Gulf War.      

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The issue of entitlement to an initial compensable evaluation 
for left ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence supports a finding that left ear 
tinnitus more likely than not is the result of in-service 
noise exposure.  

2.  A memory loss disability has not been shown to be 
causally or etiologically related to the veteran's military 
service or event or occurrence therein.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, left ear tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for service connection for a memory loss 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

The Board is granting service connection for left ear 
tinnitus, which constitutes a full grant of the benefit 
sought on appeal related to that issue.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
related to that issue, such error was harmless and will not 
be further discussed.  The Board is also remanding the 
veteran's claim for an increased initial rating for left ear 
hearing loss.  Further discussion regarding the VCAA related 
to that issue is unnecessary at this time.   

Regarding the veteran's claim for service connection for 
memory loss, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A copy of a detailed guide relating to Gulf War 
undiagnosed illness claims was also enclosed with the 
notification letter.   

During the pendency of this appeal, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the July 2005 notice letter did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Moreover, 
the veteran was given proper notice regarding degrees of 
disability and effective dates in a letter sent to him the 
same month the Court decided Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, a Department of Defense letter, hearing 
transcripts, and service treatment records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  A VA examination was provided in connection with 
the veteran's claim.  As discussed below, no current memory 
loss disability is shown by the competent medical evidence of 
record.  As such, no etiology opinion is required in this 
case.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).    

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as organic 
diseases of the nervous system, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(C).   
 
With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Left Ear Tinnitus

The veteran asserts that he has left ear tinnitus as a result 
of his active military service.  

An August 2005 VA audiological examination report and other 
medical reports show that the veteran has current left ear 
tinnitus.  As current left ear tinnitus is shown by the 
competent medical evidence of record, the remaining question 
is whether this current disability is related to the 
veteran's active military service.

The veteran's service treatment records do not show any 
complaints related to left ear tinnitus.  

At the veteran's August 2005 VA audiological examination he 
reported that during the time he was called up for duty in 
support of Operation Desert Shield/Storm he was a motor 
transport operator and a 50 caliber machine gunner.  He 
reported in-service noise exposure from 50 caliber machine 
guns, assault rifles, and tank fire.  He denied any 
recreational noise exposure and as a civilian worked in 
offices primarily.  The veteran's Department of Defense Form 
214 shows that his military occupational specialty was motor 
transport operator.  The veteran is already service-connected 
for left ear hearing loss and there is no reason to doubt his 
reported in-service noise exposure.  

The report generated in connection with the veteran's August 
2005 VA audiological examination states that the veteran 
reported his left ear tinnitus had its onset approximately 5 
years prior to that evaluation.  Since the onset date of left 
ear tinnitus was recent compared to the veteran's separation 
from service date, the examiner concluded that it was not 
likely that the tinnitus was related to the veteran's 
service.  

At the veteran's personal hearing he testified that he may 
have misinterpreted the VA examiner's question about the 
onset of his left ear tinnitus.  He stated that his left ear 
tinnitus began while he was in Iraq during service, and that 
5 years prior to his August 2005 VA audiological examination 
was when he first decided to seek help for tinnitus.  His 
wife, whom he married prior to his involvement in Operation 
Desert Shield/Storm, also testified that shortly after his 
discharge in 1991 the veteran started to complain of problems 
sleeping because of buzzing and ringing in his ear.

After the veteran's personal hearing he submitted a June 2008 
letter from a private physician.  The physician, an Associate 
Professor at the University of Nebraska College of Medicine's 
Department of Otolaryngology, Head & Neck Surgery, opined 
that the veteran's left ear tinnitus was related to noise 
exposure during his military service.  She explained that 
examination and testing at the University Medical Center ear, 
nose and throat clinic for complaints of hearing loss and 
tinnitus in the veteran's left ear were consistent with noise 
trauma.  She stated that tinnitus accompanies hearing loss 
because of damage to the hair cells.  She also noted the 
veteran's noise exposure during service and that he had no 
loss prior to service and worked in a quiet environment after 
service.  

In summary, the veteran is currently service-connected for 
left ear hearing loss, and noise exposure during service is 
not disputed.  Additionally, the veteran testified that the 
symptoms that have been diagnosed as left ear tinnitus 
started while he was in Iraq during service, and his wife has 
corroborated his complaints of buzzing and ringing in his 
left ear shortly after his service in the Persian Gulf.  
Finally, after examination of the veteran, a medical 
professional opined that the veteran's left ear tinnitus, 
like his left ear hearing loss, is related to noise exposure 
during service.  This opinion took into account the veteran's 
relevant noise exposure and medical history.

The Board finds that the above cited evidence puts the 
evidence at least in equipoise.  Accordingly, with reasonable 
doubt resolved in favor of the veteran, the Board finds that 
the veteran has current left ear tinnitus as a result of in-
service noise exposure.  Given the above, service connection 
is warranted.   

B. Memory Loss

At the veteran's personal hearing he testified that he has 
difficulty with his memory.  Some examples were remembering 
manuals and training at work, recalling the names of people 
he has known for years, and missing exits when driving.  
According to the veteran he did not have problems with his 
memory prior to service but has had gradual memory loss 
beginning after his service in the Persian Gulf.  The veteran 
was in school prior to his service and restarted school 
within a year after his discharge.  He noticed problems 
retaining information when he returned to school.  The 
veteran's wife testified that she was a registered nurse.  
She asserted that while the veteran tested in the average and 
above normal range on recent memory testing, these scores 
were normal for the average population but not for her 
husband.  It appears that in her opinion her husband would 
have scored higher on these tests but for his service.

An October 2003 private progress note states that the veteran 
had concerns about memory at that time.  He reported that he 
did daydream somewhat but had found memory loss to be notable 
by family and friends.  In a clinical letter written later 
that same month, a private physician wrote that examination 
revealed that the veteran's memory for recent and remove 
events was "very much intact."  In January 2005 the veteran 
again complained of memory problems that he believed were 
worse over the last 5 to 6 years.   

The veteran was afforded a VA neurological examination in 
August 2005.  He was reportedly cooperative and forthcoming 
with the examiner.  Consequently, results on the cognitive 
testing reportedly appeared to be an adequate reflection of 
the veteran's current functioning.  However, the examiner did 
note that the veteran appeared to over report problems on the 
Personality Assessment Inventory (PAI), creating difficulty 
interpreting the results of this test.  The examiner stressed 
that while this could be a reflection of malingering, it may 
also be, and appeared to be, a legitimate "cry for help."

The veteran reported worsening memory capacity starting 
approximately 10 years prior to the examination and cited 
examples.  Other relevant history was also noted by the 
examiner.  After memory testing, the examiner stated that the 
veteran appeared to have average memory function in all 
domains with high-average functioning in working memory.  In 
summary, the examiner stated that the veteran appeared to be 
an individual of average or above intelligence.  The examiner 
found it noteworthy that the veteran reported maintaining a 
grade point average of 3.4 during college while continuing to 
hold down a full-time job and raising 2 children.  In light 
of the veteran's prior history of higher education and his 
occupational functioning, in the examiner's opinion "it 
seems possible that the [veteran's] scores on the Wechsler 
memory Scale, while in the average range, may represent a 
general decrement from premorbid functioning."  The examiner 
also noted that the PAI scores suggested the likelihood of a 
somatization disorder and a major depressive disorder or 
dysthymic disorder.      

While the veteran has complaints of memory loss, there is no 
competent medical evidence showing any memory loss 
disability.  Testing by a medical professional revealed that 
the veteran has average memory function in all domains with 
high-average functioning in working memory.  The other 
competent medical evidence of record also does not show a 
memory loss disability.  For example, in October 2003 the 
veteran's memory was described as very much intact.  The 
Board is well aware of the veteran and his wife's statements, 
and the comment by the VA physician to the effect that the 
veteran's average and above memory may represent a decline in 
his memory.  However, simply put, the Board does not find 
average and above memory functioning to be a disability, nor 
is there any medical evidence to suggest otherwise.  Service 
connection cannot be awarded without present disability 
(diagnosed or undiagnosed).  See 38 C.F.R. § 3.303.  

The veteran is competent to testify about observable 
symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  He and his wife, who testified that 
she is a registered nurse, have indicated their belief that 
the veteran has a memory loss disability.  However, in terms 
of deciding if the veteran has any symptoms productive of 
disability, the Board is giving more weight to the findings 
that the veteran has average memory function or above made by 
the VA physician, who was the chief of the Mental Health 
Clinic at the time of the evaluation and who offered his 
opinion after memory testing (Wechsler Memory Scale-III), 
than to the statements made by the veteran, a layman without 
medical training or expertise, and the veteran's wife, who is 
reportedly a registered nurse working in endoscopy.  Because 
of the testing administered by the VA physician, the 
physician's credentials, and the fact that other competent 
medical evidence supports his findings, the Board has 
assigned his findings high probative value.  Given the above, 
the Board finds that a current memory loss disability is not 
shown.    

In Combee, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the 
Board must also determine whether the claimed disability was 
the result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).

The Board finds that service connection is not warranted on a 
direct basis.  As discussed above, the competent medical 
evidence does not show a current memory loss disability, 
including any organic disease of the nervous system within a 
year after his discharge from service.  Moreover, no memory 
loss is shown during service.  The veteran's April 1991 
demobilization examination revealed normal psychiatric and 
neurological evaluations and no related defects.  In a report 
of medical history completed by the veteran in connection 
with that examination, he specifically denied having any loss 
of memory or amnesia.  Finally, there is simply no evidence 
relating the veteran's complaints of memory loss to the 
veteran's military service or event or occurrence therein 
(other than the veteran's assertion that he has memory loss 
as a result of an undiagnosed illness related to exposure to 
chemicals or other agents while deployed to Southwest Asia).   

In sum, the preponderance of the competent evidence is 
against a finding of an in-service memory loss disability, an 
organic disease of the nervous system manifest to a 
compensable degree within one year after the veteran's 
separation from service, or a current memory loss disability.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for left ear tinnitus is 
granted.

Entitlement to service connection for a memory loss 
disability is denied.  


REMAND

The veteran asserts that his left ear hearing loss is worse 
than currently evaluated.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the veteran's April 2008 personal hearing he submitted 
additional evidence, including a private audiogram from April 
2008.  This audiogram does not seem to be adequate for VA 
purposes as it is unclear if the Maryland CNC test was used 
or what the actual pure tone readings were at the relevant 
frequencies.  See 38 C.F.R. § 4.85(a) (2007).  However, this 
audiogram does appear to indicate that speech discrimination 
in the left ear was only 76 percent at that evaluation.  As 
the veteran's August 2005 VA audiogram shows speech 
discrimination in the left ear of 94 percent, this more 
recent private audiogram indicates a possible worsening of 
the veteran's left ear hearing loss since his last VA 
audiological evaluation.  Given the above, the veteran should 
be scheduled for another VA audiological evaluation to 
determine the current level of severity of his service-
connected left ear hearing loss.     

As the veteran has submitted private audiological results in 
the past, the Board points out for future reference that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  See 38 C.F.R. § 4.85(a).  
Examinations should be conducted without the use of hearing 
aids.  See id.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
comprehensive VA audiometric examination.  
All appropriate testing should be 
accomplished.  The claims file should be 
made available to the examiner.  The full 
nature and extent of veteran's defective 
left ear hearing should be set out.  If 
the findings of this examination are 
significantly different than other records 
on file, the findings should be reconciled 
or otherwise explained to the extent 
possible.

2.  The AMC/RO should then review the 
entire file, and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


